PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D841555
Issue Date: February 26, 2019
Application No. 29/631,488
Filing or 371(c) Date: December 29, 2017
Attorney Docket No. 3710-29631488
For: VEHICLE WHEEL 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.182, filed March 4, 2022, in response to the decision mailed March 4, 2022, dismissing the original request for the issuance of a duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue the duplicate Letters Patent.

As authorized, the $420 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.  

A copy of this decision is being faxed to the Office of Data Management for issuance of the duplicate Letters Patent.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries regarding the issuance of the duplicate Letters Patent should be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.

/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions


cc:	Rochaun Hardwick, Randolph Square, 9th Floor, A24 (Fax No. (571) 270-9958)